Citation Nr: 1809314	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for herpes simplex virus conjunctivitis. 

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for a left elbow disorder.

4.  Entitlement to service connection for right arm numbness. 

5.  Entitlement to service connection for left arm numbness.

6.  Entitlement to an initial compensable disability rating for right femur osteochondroma (claimed as right hip disorder).  

7.  Entitlement to an initial compensable disability rating for left femur osteochondroma (claimed as left hip disorder).  

8.  Entitlement to an initial compensable disability rating prior to March 17, 2016, and in excess of 10 percent thereafter for patellofemoral syndrome and distal femoral osteochondroma of the right knee.  

9.  Entitlement to an initial compensable disability rating prior to March 17, 2016, and in excess of 10 percent thereafter for patellofemoral syndrome and distal femoral osteochondroma of the left knee.  

10. Entitlement to an initial compensable disability rating for right tibia osteochondroma (claimed as right ankle disorder).  

11.  Entitlement to an initial compensable disability rating for left tibia osteochondroma (claimed as left ankle disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 











INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from June 1989 to May 2010.  The record reflects that the Veteran was the recipient of the Southwest Asia (SWA) Service Medal and the Global War on Terrorism Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2016 rating decision, the RO increased the disability ratings assigned to the Veteran's knee disorders to 10 percent, effective March 17, 2016.

Despite the increased disability ratings, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issues remain in appellate status.  The Board has characterized the issues on appeal accordingly.

The issues of entitlement to service connection for bilateral arm numbness and bilateral elbow disorders, as well as entitlement to increased ratings for bilateral hip, bilateral knee, and bilateral ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's herpes simplex virus conjunctivitis has been manifested by active viral conjunctivitis with objective findings such as bumps on the eyelids, irritation, purulent discharge, crusting, redness, yellow discharge, pain, redness, swelling, watery eyes, and blurred vision.
CONCLUSION OF LAW

The criteria for an initial 10 percent rating for residuals of conjunctivitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.76, 4.79, Diagnostic Code 6099-6018 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Burden of Proof 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



General Legal Criteria: Disability Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis: Herpes Simplex Virus Conjunctivitis 

The Veteran's herpes simplex virus conjunctivitis is rated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6018.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 6099 conveys that the Veteran's service-connected herpes simplex virus conjunctivitis was not listed in the Rating Schedule and is therefore rated by analogy to the criteria for chronic conjunctivitis.

Under Diagnostic Code 6018, a 10 percent rating is warranted for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion.  38 C.F.R. § 4.79, Diagnostic Code 6018.  Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  Id.

With respect to visual impairment, a noncompensable disability rating is warranted for impairment of central visual acuity when the corrected visual acuity is 20/40 or better in both eyes.  38 C.F.R. § 4.79, Diagnostic Code 6066.  A 10 percent disability rating is warranted when the corrected visual acuity is 20/50 in one eye and 20/40 or worse in the other eye; 20/70 vision in one eye with 20/40 vision in the other eye; or 20/100 vision in one eye with 20/40 vision in the other eye.  Id.  Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76 (b).

With respect to disfigurement, a 10 percent rating is warranted for scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).  

In July 2000, the Veteran complained of right eye irritation with a rash for two days.  Examination revealed raised bumps around and under the lower lid, mild edema, and erythema.  The assessment was right eye dermatitis.   

October 2008 service treatment records showed that the Veteran complained of irritation of the right eye, purulent discharge, and blurred vision.  He self-treated with saline drops.  The assessment was viral conjunctivitis.  

February 2009 service treatment records noted his treatment for dermatitis of the eyelid infective herpes simplex and recurrent herpes simplex virus blepharitis.  He reported pain with palpation, a rash on his right lower eyelid, and right eye inflammation.  He denied itching, visual changes, or ocular involvement.  Examination revealed several vesicles; some crusting eight millimeters below lid margin. 

In February 2010 he reported redness and yellow discharge.  Visual acuity was 20/20 bilaterally.  The assessment was viral conjunctivitis.   

The Veteran was afforded a VA examination in May 2010.  He reported pain, distorted vision, redness, swelling, discharge, sensitivity to light, watery eyes, and blurred vision.  His symptoms occurred often.  He reported having an incapacitating episode in the past 12 months which lasted seven days and was due to difficulty seeing.  He used various medications and eye drops to treat his symptoms.  He reported difficulty driving, some depth perception, and lots of headaches due to his eye disorder.  On examination there was no corneal pathology, scarring, glaucoma, diplopia, or pterygium.  The measurement of the intraocular pressure was normal bilaterally.  Examination also revealed normal optic nerves, vessels, maculas, lenses, and slit lamp examination.  Corrected vision was 20/20 bilaterally.  The examiner found inactive chronic conjunctivitis with no symptoms present at the time of examination.  

In his December 2010 notice of disagreement, the Veteran explained that his eye disorder was chronic and did not go away.  

In August 2011, the Veteran was treated for a flare of ophthalmic herpes simplex virus.  The symptoms started thirty days prior.  There was mild right eye photosensitivity.  He was prescribed medication and eye drops for future flares and itchy eyes.  

Based on the foregoing, the Board finds that the evidence demonstrates active conjunctivitis with objective findings throughout the pendency of the appeal.  Service treatment records, VA treatment records, and a VA examination documented his objective symptoms of viral conjunctivitis, which included bumps on his eyelids, irritation, purulent discharge, crusting, redness, yellow discharge, pain, redness, swelling, watery eyes, and blurred vision.  At the May 2010 VA examination he stated that his symptoms occurred often.  In August 2011, the Veteran was treated for a conjunctivitis flare that lasted over 30 days.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that his eye disorder resulted in active chronic conjunctivitis throughout the period on appeal.  There is no evidence of visual impairment or disfigurement.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 6018. 


ORDER

An initial 10 percent rating for herpes simplex virus conjunctivitis is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

Bilateral Arm Numbness and Bilateral Elbow Disorder 

The Veteran asserts that his bilateral arm numbness symptoms and bilateral elbow disorder are related to service. 

The Veteran did not specifically raise the issue that his bilateral arm numbness and bilateral elbow symptoms were the result of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Nevertheless, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness, or from a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, or from any diagnosed illness which the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2021.

By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Board notes that the Veteran's DD-214 and service records reflect that he received the Southwest Asia Service Medal and served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317 (e)(2) (defining the Southwest Asia theater of operations as including Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea and the airspace above these locations).  Accordingly, the Veteran's service as a Persian Gulf Veteran is not in dispute.

At the May 2010 VA examination, the Veteran reported bilateral arm numbness, tingling, pain, and paralysis for the last two years.  His symptoms occurred constantly.  A neurological examination indicated normal findings with motor function, position, vibration, and temperature intact.  The VA examiner concluded that there was no diagnosis of a bilateral arm numbness disorder because there was no pathology to render a diagnosis.  However, the examiner explained that his arm and hand numbness could be diagnosed as intermittent ulnar entrapment, but there were no findings noted on the examination.  The VA examiner also noted that his elbows showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing was within normal limits.  X-rays of the elbows were within normal limits.  The VA examiner concluded that there was no diagnosis of a bilateral elbow disorder because there was no pathology to render a diagnosis.  

As noted above, the medical evidence of record does not reflect a diagnosis of any bilateral arm numbness or elbow disorder.  As the Veteran is a Persian Gulf Veteran, he should be afforded a VA examination to determine if his symptoms are manifestations of an undiagnosed illness or of a medically unexplained chronic multi-symptom illness.  See 38 C.F.R. § 3.317.

Bilateral Knee, Bilateral Hip, Bilateral Ankle

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's bilateral hip, bilateral knee, and bilateral ankle disorders were assessed in May 2010.  His bilateral knee disorders were evaluated in May 2016.  Unfortunately, the examiners failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain an adequate orthopedic examination, to include a retrospective medical opinion as to the findings included in the May 2010 and May 2016 VA examinations conducted during the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise, to assess the Veteran's symptoms in relation to his service in the Persian Gulf, and to determine the etiology of the Veteran's claimed arm numbness and elbow disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner(s) must elicit from the Veteran a full medical history regarding his claimed disorders.  The examiner(s) must also review the Veteran's self-reported medical history in the record.





	(CONTINUED ON NEXT PAGE)
Following an examination of the Veteran, and a thorough review of the record, the appropriate physician is requested to:

(a) Identify all elbow disorders present during the period of the claim.  With respect to each such disorder the examiner should state an opinion as to whether there is a 50 percent probability that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

If there are objective manifestations of an elbow disorder that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

(b) Identify all neurological disorders of the arm that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent probability or higher that the disorder began in or is otherwise related to the Veteran's active duty service, to include as due to environmental hazards in the Persian Gulf.

If there are objective manifestations of a neurological disorder that are not due to a known clinical diagnosis, the examiner should identify those manifestations and state an opinion as to whether there is a 50 percent probability or higher that the manifestations are due to an undiagnosed illness or chronic multisymptom disability of unknown etiology.

The rationale for all opinions expressed must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why this is so.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation of why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral knee, bilateral hip, and bilateral ankle disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to specifically include range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee, bilateral hip, and bilateral ankle disorders conducted during the course of the appeal.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


